Exhibit 10.1

EXCHANGE AGREEMENT

                         (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Preferred Stock (as defined below)
hereunder, a “Holder”), enters into this Exchange Agreement (the “Agreement”)
with Callaway Golf Company (the “Company”) on August     , 2013 whereby the
Holders will exchange (the “Exchange”) the Company’s 7.50% Series B Cumulative
Perpetual Convertible Preferred Stock, par value $0.01 per share and liquidation
preference $100 per share (the “Preferred Stock”), for shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”).

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

Article I: Exchange of the Preferred Stock for Common Stock

At the Closing (as defined herein), the Undersigned hereby agrees to cause the
Holders to exchange and deliver to the Company the following Preferred Stock,
and in exchange therefor the Company hereby agrees to issue to the Holders the
shares of Common Stock described below and to pay in cash the following
dividends on such Preferred Stock:

 

Shares of Preferred Stock to be Exchanged:

 

 

  (the “Exchanged Preferred”).

Shares of Common Stock to be Issued in the Exchange:

 

 

  (the “Holders’ Common”).

Cash in Lieu of Fractional Shares of Common Stock in the Exchange:

 

$

  (the “Cash for Fractional Shares”).

Cash Payment of Dividends on Exchanged Preferred:

 

$

  (the “Cash Dividend Payment” and, together with the Cash for Fractional
Shares, the “Cash”).

The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement. At
the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Exchanged Preferred (and no
other consideration), free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any documents
of conveyance or transfer that the Company may deem necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Exchanged Preferred, free and clear of any Liens, and (b) the Company shall
deliver to each Holder the number of shares of the Holders’ Common and the
portions of the Cash for Fractional Shares and Cash Dividend Payment specified
on Exhibit A hereto (or, if there are no Accounts, the Company shall deliver to
the Undersigned, as the sole Holder, the Holders’ Common and the Cash);
provided, however, that the parties acknowledge that the delivery of the
Holders’ Common to the Holder may be delayed due to procedures and mechanics
within the system of the Depository Trust Company or the New York Stock Exchange
(including the procedures and mechanics regarding the listing of the Holders’
Common on such exchange), or other events beyond the Company’s control and that
such delay will not be a default under this Agreement so long as (i) the Company
is using its best efforts to effect the issuance of the



--------------------------------------------------------------------------------

Holders’ Common and (ii) such delay is no longer than five business days.
Simultaneously with or after the Closing, the Company may issue Common Stock to
one or more other holders of outstanding Preferred Stock or to other investors.

Article II: Covenants, Representations and Warranties of the Holders

Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself) as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.

Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the number of shares of such
Account’s Exchanged Preferred, (iii) the number of shares of the Holders’ Common
to be issued to such Account in respect of its Exchanged Preferred and (iv) the
portions of the Cash for Fractional Shares and Cash Dividend Payment to be paid
to such Account.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and the Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or the Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or the
Holder is a party or by which the Undersigned or the Holder or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or the
Holder.

Section 2.3 Title to the Exchanged Preferred. The Holder is the sole legal and
beneficial owner of the shares of Exchanged Preferred set forth opposite its
name on Exhibit A hereto (or, if there are no Accounts, the Undersigned is the
sole legal and beneficial owner of all of the shares of Exchanged Preferred).
The Holder has good, valid and marketable title to its shares of Exchanged
Preferred, free and clear of any Liens (other than pledges or security interests
that the Holder may have created in favor of a prime broker under and in
accordance with its prime brokerage agreement with such broker). The Holder has
not, in whole or in part, except as described in the preceding sentence,
(a) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its shares of Exchanged Preferred or its rights in its shares
of Exchanged Preferred, or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
its shares of Exchanged Preferred. Upon the Holder’s delivery of its shares of
Exchanged Preferred to the Company pursuant to the Exchange, such shares of
Exchanged Preferred shall be free and clear of all Liens created by the Holder.

Section 2.4 Accredited Investor or Qualified Institutional Buyer. The Holder is
either (i) an “accredited investor” within the meaning of Rule 501 of Regulation
D (“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) a “qualified institutional buyer” within the meaning
of Rule 144A promulgated under the Securities Act.

Section 2.5 No Affiliate, Related Party or 5% Stockholder Status. The Holder is
not, and has not been during the consecutive three month period preceding the
date hereof, a director, officer or “affiliate”

 

2



--------------------------------------------------------------------------------

within the meaning of Rule 144 promulgated under the Securities Act (an
“Affiliate”) of the Company. To its knowledge, the Holder did not acquire any of
the Exchanged Preferred, directly or indirectly, from an Affiliate of the
Company. The Holder and its Affiliates collectively beneficially own and will
beneficially own as of the Closing Date (but without giving effect to the
Exchange) (i) less than 5% of the outstanding shares of Common Stock and
(ii) less than 5% of the aggregate number of votes that may be cast by holders
of those outstanding securities of the Company that entitle the holders thereof
to vote generally on all matters submitted to the Company’s stockholders for a
vote (the “Voting Power”). The Holder is not a subsidiary, affiliate or, to its
knowledge, otherwise closely-related to any director or officer of the Company
or beneficial owner of 5% or more of the outstanding Common Stock or Voting
Power (each such director, officer or beneficial owner, a “Related Party”). To
its knowledge, no Related Party beneficially owns 5% or more of the outstanding
voting equity, or votes entitled to be cast by the outstanding voting equity, of
the Holder.

Section 2.6 No Illegal Transactions. Each of the Undersigned and the Holder has
not, directly or indirectly, and no person acting on behalf of or pursuant to
any understanding with it has, disclosed to a third party any of the Anticipated
Disclosure (as defined in Section 2.7 below) or engaged in any transactions in
the securities of the Company (including, without limitation, any Short Sales
(as defined below) involving any of the Company’s securities) since the time
that the Undersigned was first contacted by either the Company, Lazard Frères &
Co. LLC or Lazard Capital Markets LLC or any other person regarding the
Exchange, this Agreement or an investment in the Company. Each of the
Undersigned and the Holder covenants that neither it nor any person acting on
its behalf or pursuant to any understanding with it will disclose to a third
party any of the Anticipated Disclosure or engage, directly or indirectly, in
any transactions in the securities of the Company (including Short Sales) prior
to the time all of the Anticipated Disclosure is publicly disclosed. “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, short sales, swaps, derivatives
and similar arrangements (including on a total return basis), and sales and
other transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and the
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and the Holder’s respective internal
policies, (a) “Undersigned” and “Holder” shall not be deemed to include any
employees, subsidiaries or affiliates of the Undersigned or the Holder that are
effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Undersigned’s or the Holder’s respective legal or compliance
department (and thus have not been privy to any information concerning the
Exchange), and (b) the foregoing representations and covenants of this
Section 2.6 shall not apply to any transaction by or on behalf of an Account
that was effected without the advice or participation of, or such Account’s
receipt of information regarding the Anticipated Disclosure provided by, the
Undersigned.

Section 2.7 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review (i) the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, and (ii) a
draft press release or form of Current Report on Form 8-K disclosing all
material terms of the Exchange and certain other matters concerning the Company
(the “Anticipated Disclosure”), the substance of which will be publicly issued
or filed with the SEC in accordance with Section 3.5 below, (b) the Holder has
had a full opportunity to ask questions of the Company concerning the Company,
its business, operations, financial performance, financial condition and
prospects, and the terms and conditions of the Exchange, (c) the Holder has had
the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to such Exchange and (d) the Holder
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives including, without
limitation, Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for
(A) the publicly available filings and submissions made by the Company with the
SEC under the Exchange Act, (B) the Anticipated Disclosure and (C) the
representations and warranties made by the Company in this Agreement.

 

3



--------------------------------------------------------------------------------

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement, to
perform its obligations hereunder and thereunder, and to consummate the Exchange
contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company, (ii) any
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound, or (iii) any laws, regulations or governmental
or judicial decrees, injunctions or orders applicable to the Company.

Section 3.3 Validity of Common Stock. The shares of the Holders’ Common have
been duly authorized and will at the Closing be validly issued, fully paid and
non-assessable, and the issuance of the Holders’ Common will not be subject to
any preemptive, participation, rights of first refusal or other similar rights.
Assuming the accuracy of each Holder’s representations and warranties hereunder,
the Holders’ Common (a) will be issued in the Exchange exempt from the
registration requirements of the Securities Act pursuant to Section 4(a)(2) of
the Securities Act and Rule 506 of Regulation D, (b) will, at the Closing, be
free of any restrictions on resale by such Holder pursuant to Rule 144
promulgated under the Securities Act, and (c) will be issued in compliance with
all applicable state and federal laws concerning the issuance of the Holders’
Common.

Section 3.4 Listing Approval. At the Closing, the Holders’ Common shall be
listed on the New York Stock Exchange.

Section 3.5 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all Anticipated
Disclosure (to the extent not previously publicly disclosed).

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

4



--------------------------------------------------------------------------------

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:     “COMPANY”:

 

(in its capacities described in the first paragraph

hereof)

    CALLAWAY GOLF COMPANY

By:

 

 

    By:  

 

Name:

 

 

    Name:  

 

Title:

 

 

    Title:  

 

[Signature page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Exchanging Beneficial Owners

 

Name of Beneficial Owner

   Shares of
Exchanged
Preferred    Shares of
Holders’
Common    Portion of
Cash for
Fractional
Shares    Portion of
Cash Dividend
Payment                                                                        
                                               

 

7